Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 23, 2015

The Court of Appeals hereby passes the following order:

A15D0246. IN THE INTEREST OF: T. J., A CHILD (MOTHER).

      The mother of T. J. seeks to appeal an interim order of the juvenile court
placing custody of the child with his father pending an investigation into dependency
allegations as to the mother. Because the order at issue is not final, the mother was
required to follow the interlocutory appeal procedures in order to obtain review at this
juncture. See OCGA § 5-6-34 (b); Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213)
(1996).1 Compliance with the discretionary appeal procedure does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b), which include obtaining a certificate of
immediate review from the trial court. See Bailey, supra. The mother’s failure to
follow the interlocutory appeal procedures deprives us of jurisdiction over this
discretionary application, which is hereby DISMISSED.




      1
         Although the order involved the custody of T. J., this dependency proceeding
is not a “custody case” triggering the right of direct appeal under OCGA § 5-6-34 (a)
(11). See In the Interest of J. N., 302 Ga. App. 631, 632-633 (1) (691 SE2d 396)
(2010). In addition, although interim custody orders in dependency proceedings may
be appealed directly under OCGA § 5-6-34 (a) (1) when accompanied by a finding
of dependency, see In the Interest of S. A. W., 228 Ga. App. 197, 199 (1) (491 SE2d
441) (1997), it appears that no such finding has been made in this case. Compare In
the Interest of W. P. B., 269 Ga. App. 101 (1) (603 SE2d 454) (2004) (direct appeal
permitted from temporary protective custody order that “actually resolved the issue
of deprivation”).
Court of Appeals of the State of Georgia
                                     02/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.